Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent (101133933) to Zheng (cited by Applicant).
Regarding independent claim 1, Zheng discloses a main body (1) including a bottom plate (11) having a dust suction portion (vacuum) formed therein to suck dust and a footboard (11) disposed on top of the bottom plate (11)  to close the dust suction portion (vacuum) and having suction holes (12) formed on top thereof to allow the dust to be sucked to the dust suction portion (vacuum);
springs (22) disposed on an inner bottom surface of the bottom plate (11)  and having the same number as the suction holes (12);
balls (21) disposed on tops of the springs (22) in such a manner as to come into contact with the suction holes (12) of the footboard (See FIG. 1) to open and close the suction holes (12); and

Regarding claim 4, Zheng discloses that the balls (21) have larger diameters than the suction holes (12).
Regarding claim 8, Zheng discloses that the bottom plate (11) has fitting members (23) disposed on the bottom surface thereof to allow the springs (22) to be stably supported thereagainst, without any escape.

Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent (101133933) to Zheng.
Regarding claim 5, Zheng is silent regarding that the balls are made of stainless steel. However, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify the balls (21) to be made of stainless steel since such material is well known in the making of balls such modification would only require routine skill in the art. 
Regarding claim 6, Zheng is silent that the balls are made of carbon steel or chrome steel. However, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify the balls (21) to be made of carbon steel since such material is well known in the making of balls such modification would only require routine skill in the art. 
Regarding claim 7, Zheng is silent the outer peripheries of the balls are coated with nickel. However, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify the balls (21) to be coated with nickel since such material is well known in the making of balls such modification would only require routine skill in the art in preventing rust. 

Allowable Subject Matter
3.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723